Exhibit 10.1

 

2014 Compensation Information for Registrant’s Executive Officers

 

The following provides information regarding the base salary and certain other
compensatory arrangements applicable to each “named executive officer” (as
defined under applicable securities laws) of GTx, Inc. (the “Company”) who
service continued as of January 1, 2014, and to its other executive officer:

 

Executive Officer

 

Title

 

2014 Annual
Base Salary
($)(1)

 

Mitchell S. Steiner(2)

 

Chief Executive Officer and Vice-Chairman of the Board (Former)

 

452,088

 

Marc S. Hanover(3)

 

Interim Chief Executive Officer, President and Chief Operating Officer

 

393,317

 

James T. Dalton(4)

 

Vice President, Chief Scientific Officer

 

375,000

 

Henry P. Doggrell

 

Vice President, Chief Legal Officer and Secretary

 

363,576

 

Jason T. Shackelford(5)

 

Corporate Controller and Director of Accounting (Principal Financial and
Accounting Officer)

 

178,010

 

 

--------------------------------------------------------------------------------

(1)         Effective January 1, 2014.

(2)         Dr. Steiner resigned from his positions as the Company’s Chief
Executive Officer and Vice-Chairman of the Board, effective April 3, 2014.  A
description of the severance agreement the Company entered into with Dr. Steiner
in connection with his resignation is included under Item 5.02 of the Company’s
Current Report on Form 8-K, filed with the Securities and Exchange Commission on
April 4, 2014, and is incorporated by reference herein.

(3)         Mr. Hanover was appointed as our interim Chief Executive Officer,
effective April 3, 2014. A description of the compensatory arrangements provided
to Mr.  Hanover in connection with his appointment as the Company’s interim
Chief Executive Officer is included under Item 5.02 of the Company’s Current
Report on Form 8-K, filed with the Securities and Exchange Commission on
April 4, 2014, and is incorporated by reference herein.  There was no
modification to Mr. Hanover’s 2014 annual base salary in connection with his
appointment as interim Chief Executive Officer.

(4)         Dr. Dalton notified the Company of his decision to resign from his
employment with GTx, effective August 31, 2014.

(5)         Mr. Shackelford was appointed as our acting Principal Financial
Officer, effective April 3, 2014 and as our acting Principal Accounting Officer,
effective December 31, 2013.  Effective May 12, 2014, Mr. Shackelford’s annual
base salary was increased to $210,000.

 

A description of the retention benefits and arrangements provided to the
Company’s executive officers is included under Item 5.02 of the Company’s
Current Report on Form 8-K, filed with the Securities and Exchange Commission on
October 1, 2013, and is incorporated by reference herein.

 

--------------------------------------------------------------------------------